
	

116 SRES 262 IS: Affirming the importance of title IX, applauding the increase in educational opportunities available to all people, regardless of sex or gender, and recognizing the tremendous amount of work left to be done to further increase those opportunities.
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 262
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2019
			Mrs. Murray (for herself, Mrs. Gillibrand, Ms. Harris, Mr. Kaine, Ms. Duckworth, Mr. Whitehouse, Mrs. Shaheen, Ms. Smith, Ms. Klobuchar, Ms. Hassan, Mr. Bennet, Mr. Coons, Mr. Blumenthal, Mr. Durbin, Mr. Carper, Ms. Warren, Ms. Hirono, Mr. Murphy, Mr. Merkley, Ms. Rosen, Mr. Schumer, Mr. Markey, Mr. Booker, Mr. Menendez, Mrs. Feinstein, Ms. Baldwin, Mr. Casey, Ms. Cantwell, Mr. Brown, Mr. Leahy, Ms. Cortez Masto, Mr. Sanders, Mr. Peters, and Mr. Tester) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Affirming the importance of title IX, applauding the increase in educational opportunities
			 available to all people, regardless of sex or gender, and recognizing the
			 tremendous amount of work left to be done to further increase those
			 opportunities.
	
	
 Whereas in 1972, President Richard M. Nixon signed into law title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this preamble as title IX);
 Whereas in 2002, Congress passed a joint resolution establishing that title IX may be cited as the Patsy Takemoto Mink Equal Opportunity in Education Act; Whereas title IX prohibits any institution that receives Federal education funding from discriminating against students or employees on the basis of sex;
 Whereas sex discrimination includes— (1)gender-based violence;
 (2)sexual harassment and assault; (3)dating violence; and
 (4)domestic violence; Whereas title IX guarantees—
 (1)equal educational opportunities for all students, including pregnant or parenting students and gender non-conforming students; and
 (2)protection for students from discrimination on the basis of actual or perceived sexual orientation or gender identity;
 Whereas since 1972, the United States has made great progress in providing educational opportunities to women and girls and, in 2017, women earned the majority of doctoral, master’s, and associate degrees;
 Whereas in the 2016–2017 academic year, women earned approximately 57 percent of the bachelor’s degrees awarded by institutions of higher education in the United States for the 18th consecutive year;
 Whereas since 1972, the participation of women and girls in sports has increased by 1,000 percent in high school and greater than 500 percent in college, providing women and girls with the opportunity—
 (1)to develop leadership and teamwork skills; (2)to earn athletic scholarships to help finance a college degree; and
 (3)to become successful professional athletes; Whereas, despite the progress that has been made in higher education and athletics, women, girls, pregnant or parenting students, and transgender and gender non-conforming students in the United States are still frequently denied equal educational opportunities;
 Whereas pregnant and parenting students are more likely to drop out of high school compared to other students, and only 51 percent of teenage mothers earn a high school diploma by the age of 22, leading to decreased opportunities for continuing education and employment;
 Whereas the number of baccalaureate degrees in science, technology, engineering, and math earned by women has decreased over the past decade and, as of the 2016–2017 academic year, women earn only—
 (1)38 percent of physical science degrees; (2)19 percent of computing degrees;
 (3)20 percent of engineering degrees; and (4)42 percent of mathematics degrees;
 Whereas, despite representing 56 percent of all students enrolled in colleges and universities in the United States, women hold almost 2/3 of all outstanding student debt ($900,000,000,000 of the total $1,400,000,000,000), and the average amount of student debt owed by a woman following the completion of a baccalaureate degree is $2,700 more than the average amount of student debt owed by a man;
 Whereas, despite constituting 50 percent of law school graduates over the past 20 years, women constitute only 22.7 percent of partners at major law firms;
 Whereas, while women represent 75 percent of the healthcare workforce, only 12 percent of the chief executive officers of hospitals are women;
 Whereas 44 percent of all National Collegiate Athletic Association Division I, Division II, and Division III student athletes are women, but only 11 percent of the athletic directors in Division I sports are women;
 Whereas men still hold the vast majority of leadership positions, while women make up approximately—
 (1)4.8 percent of the chief executive officers of companies included in the S&P 500; (2)18 percent of Governors;
 (3)27.6 percent of executive officers elected in statewide elections; and (4)30 percent of college and university presidents;
 Whereas, when data is disaggregated, women of color have lower rates of— (1)leadership positions; and
 (2)science, technology, engineering, and math degrees; Whereas women continue to experience sexual harassment and assault—
 (1)as minors; (2)at colleges and universities; and
 (3)in the workplace; Whereas 1 in 4 girls will experience some form of sexual abuse before turning 18 years old, with—
 (1)8 percent of high school students experiencing physical dating violence; and (2)7 percent of high school students experiencing sexual assault by a dating partner;
 Whereas experiencing sexual abuse can— (1)lead to symptoms of depression and anxiety; and
 (2)negatively impact academic achievement; Whereas multiple studies have confirmed that—
 (1)1 in 5 women and 1 in 4 transgender or gender non-conforming students are sexually assaulted on college campuses; and
 (2)approximately 20 percent of girls have been the victims of sexual assault or attempted sexual assault while in high school;
 Whereas students face pervasive discrimination and harassment on the basis of sexual orientation and gender identity in school, on college campuses, and in the workplace, which—
 (1)impedes the ability of the students to fully access the educational opportunities to which the students are entitled; and
 (2)constitutes sex discrimination; Whereas, because of the recent national focus on sexual harassment and assault, reporting to the Equal Employment Opportunity Commission (referred to in this preamble as the EEOC) has increased 12 percent from 2017 to 2018, reflecting more accurate data on the prevalence of harassment and resulting in a 50 percent increase in lawsuits filed by the EEOC in 2018;
 Whereas the rule proposed by the Department of Education regarding title IX would substantially narrow campus protections and would irresponsibly reverse much of the progress made to combat sexual assaults on educational campuses; and
 Whereas, between 2011 and 2016, investigations by the Office for Civil Rights at the Department of Education into reports of sexual and dating violence and discrimination against transgender students have helped to identify and respond to systemic issues of discrimination against students that otherwise would have gone unrecognized, yet recent actions from the Office for Civil Rights indicate that there will be fewer resources and less attention focused on issues of sexual and dating violence and discrimination against transgender students moving forward: Now, therefore, be it
		
	
 That the Senate— (1)applauds the tremendous increase in educational opportunities for women and girls, including in sports, since the passage of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.);
 (2)encourages the Department of Education and the Department of Justice to protect the rights of students to have safe learning environments by working to ensure schools prevent and respond to discrimination and harassment on the basis of sex, including—
 (A)sexual assault; (B)harassment;
 (C)domestic and dating violence; (D)discrimination or harassment on the basis of pregnancy;
 (E)sex stereotyping; and (F)discrimination or harassment on the basis of actual or perceived sexual orientation and gender identity; and
 (3)recognizes the work that still remains to be done to secure the promise of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) that no federally funded educational institution shall discriminate against any person on the basis of sex.
			
